                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 JERRELL MARSHALL                                                           CIVIL ACTION

 VERSUS                                                                         NO. 18-6577

 DEPARTMENT OF CORRECTIONS,                                                SECTION: “I”(3)
 et al


                                         ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to file

any objection to the Magistrate Judge's Report and Recommendation, hereby approves the Report

and Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that petitioner’s 28 U.S.C. § 2254 claims are DISMISSED WITH

PREJUDICE as untimely.

       IT IS FURTHER ORDERED that petitioner’s 28 U.S.C. § 2241 claims are DISMISSED

WITHOUT PREJUDICE because he has failed to exhaust his available state remedies.

       New Orleans, Louisiana, this 20th day of November, 2018.




                                           __________________________________
                                                  LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE
